DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10, 13-15, 19-22, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App 20130206153-A1 (hereinafter Beeson) in view of US Patent App US 20130276801 A1 (hereinafter Byrd) and US Patent App. 20060021626-A1 (hereinafter Mua ‘626).
Regarding claim 1, Beeson discloses a process for preparing a tobacco composition suitable for use as a smokeless tobacco composition.  Beeson discloses (i) extracting a tobacco material with an aqueous solution to provide a tobacco solids material and a tobacco extract (Fig. 2, Extract Tobacco Material 22, ¶34-¶39, claim 1); (ii) treating the tobacco solids material with a caustic wash to provide a tobacco pulp (¶59); (iii) bleaching the tobacco pulp with a solution comprising a strong base, an oxidizing agent, or a combination thereof to provide a bleached tobacco pulp (Fig. 2, Whiten Tobacco Pulp 24, ¶55-¶61, claim 1); and (iv) drying the bleached tobacco pulp to provide the whitened tobacco material(¶62-¶64).
Beeson teaches that typically the tobacco material is treated to produce an extract prior to whitening (Fig. 2, ¶34).  The first treatment step can comprise solvent extraction 22.  Beeson teaches that the tobacco pulp is brought into contact with the caustic reagent and/or oxidizing agent (¶59 - ¶61).  Beeson further teaches drying the tobacco in an oven (¶82).
However Beeson does not explicitly discloses wherein the whitened tobacco material is characterized by an International Organization for Standardization (ISO) brightness of at least 60%. 
Beeson discloses the desire to test the visual appearance of the tobacco product following the bleaching step.  There is teaching that there are laboratory instruments for testing the lightness or whiteness (¶33 and ¶64).  The method of whitening tobacco disclosed in Beeson is the same as the claimed method.  Therefore the method of Beeson is expected to give the same result when tested for ISO brightness.  Beeson discloses the desire to test the visual appearance of the tobacco product following the bleaching step.  There is teaching that there are laboratory instruments for testing the lightness or whiteness (¶33 and ¶64).  There is absent a standard for the testing.  However, recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v, Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 773, Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims, in re Fitzgerald, 205 USPQ. 597, in re Best, 195 USPQ 430.
Alternatively, with regard to wherein the whitened tobacco material is characterized by an International Organization for Standardization (ISO) brightness of at least 60%.  Byrd teaches methods for producing dissolving grade pulp and microcrystalline cellulose from tobacco and incorporation of the tobacco in a smokeless tobacco product (Abstract). Byrd teaches that the tobacco may be bleached tobacco material (¶11). Byrd also teaches the use of ISO testing standards to achieve brightness conditions greater than 80% (¶99). Byrd teaches in example 9 (¶127-¶131) a method where the bleaching process achieves an ISO final brightness of 86.7%. 
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beeson to achieve wherein the whitened tobacco material is characterized by an International Organization for Standardization (ISO) brightness of at least about 60% as taught in Byrd.  A person of ordinary skill in the art desiring to achieve an ISO brightness standard in a pulp processing would employ the teachings of Byrd to predictably produce a whitened tobacco pulp product with a high likelihood of success.  A person of ordinary skill in the art would continue the bleaching process until a desired ISO brightness was achieved.  Byrd teaches bleaching to greater than 80% which is greater than the instant application brightness of 60%.
Beeson does not explicitly disclose further comprising mixing the tobacco solids material with a wood pulp prior to step (ii).  
Mua ‘626 teaches a smokeable tobacco substitute filler (Abstract).  The filler more closely exhibits the properties of natural tobacco (¶6).  The filler is a cellulose comprising wood (¶16, ¶26, and Claim 16).  Mua ‘626 teaches that the cellulose material containing wood as a filler will improve the fill value and enables or improves the process of making sheet via a paper making process (¶16).  Mua ‘626 teaches that the cellulose material derived from wood is refined and added in step 100 (¶20).  Mua ‘626 further teaches that the tobacco material containing fines, slurry, extract, or combinations thereof and an inert filler are all brought together in step 101 (Fig. 2).  
Byrd teaches that microcrystalline cellulose typically produced from wood pulp (¶51) can be added (¶47).  Byrd teaches that microcrystalline cellulose is desirable for use in tobacco because it is dissolvable (¶47).  Byrd further teaches that methods used in the paper industry can be used in the production of tobacco pulp (¶114).  Byrd teaches that the bulk of the non-cellulosic material in wood should be removed using less expensive chemicals in a first step prior to bleaching (Fig. 1, ¶114).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beeson to add further comprising mixing the tobacco solids material with a wood pulp prior to step (ii) as taught in Mua ‘626 and Byrd.  A person of skill in the art desiring to add a filler would choose wood to improve fill value and enable or improve the process of making a sheet.  Further a person would add this filler when the extracted tobacco is in aqueous form prior to washing.  Doing so would permit adequate mixing and advantageously allow for the clarifying caustic wash and bleaching step to affect the entire tobacco product.
Regarding claim 3, Beeson discloses the method of claim 1 as discussed above.  Beeson further discloses wherein in the step of treating the tobacco solid material with a caustic wash is done at atmospheric pressure. (¶62). 
Regarding claim 4, Beeson discloses the method of claim 1 as discussed above.  Beeson further discloses wherein the caustic wash comprises at least one strong base (¶57).
Regarding claim 5, Beeson discloses the method of claim 1 as discussed above.  Beeson further discloses wherein the caustic wash comprises sodium hydroxide (¶9, ¶57).
Regarding claim 6, Beeson discloses the method of claim 1 as discussed above.  Beeson further discloses wherein the bleached tobacco pulp is dried to a moisture content of less than about 30 percent moisture on a wet basis.  (¶81, “a moisture content of about 20 weight percent to about 50 weight percent, preferably about 20 weight percent to about 40 weight percent”).  Beeson further teaches that the where the moisture contents of the tobacco are low, less than about 15 %, the product can be stored in a relatively wide range temperature (¶89).  
Regarding claim 7, Beeson discloses the method of claim 1 as discussed above.  Beeson further discloses further comprising hydrolyzing the tobacco pulp with an acid prior to step (ii) (¶37).  Acid hydrolysis is the process Benson describes in ¶37.  Beeson also discloses treatment of tobacco materials with acids in ¶67.
Regarding claim 8, Beeson discloses the method of claim 7 as discussed above.  Beeson further discloses the method wherein the acid is sulfuric acid, hydrochloric acid, citric acid, or a combination thereof (¶37 and ¶74).  Beeson describes hydrolysis in ¶37 with any inorganic acid.   Sulfuric acid, hydrochloric acid, and citric acid are all well-known inorganic acids.  These 
Regarding claim 10, Beeson discloses the method of claim 1 as discussed above.  Beeson further discloses wherein the bleaching step (iii) comprises treatment with one or more of peracetic acid, sodium hydroxide, and hydrogen peroxide (¶55).
Regarding claim 13, Beeson discloses the method of claim 1 as discussed above.  Beeson further discloses wherein the bleaching step (iii) comprises treatment with a strong base and an oxidizing agent, and wherein the molar ratio of the amount of strong base to the amount of oxidizing agent is from about 1:1 to about 1:100 (Claim 6).
Regarding claim 14, Beeson discloses the method of claim 13 as discussed above.  Beeson further discloses Beeson wherein the molar ratio of the amount of strong base to the amount of oxidizing agent is from about 1:5 to about 1:50 (Claim 7).
Regarding claim 15, Beeson discloses the method of claim 1 as discussed above.  Beeson further discloses neutralizing the bleached pulp material to a pH in the range of 5 to 11 prior to step (iv)
Regarding claim 19, Beeson discloses the method of claim 1 as discussed above.  Beeson further discloses wherein the weight ratio of aqueous solution to the tobacco material in the extraction step (i) is from 4:1 to 16:1. (¶93-¶97).  Beeson discloses many experimental examples for making whitened stem tobacco.  Specifically in example 1, tobacco lamina and stems are brought into contact with water (considered an aqueous solution) at a ratio of “(eight parts hot water to one part of milled stem) for about one hour” (¶93-¶97).    
Regarding claim 20, Beeson discloses the method of claim 1 as discussed above.  Beeson further discloses wherein the tobacco material comprises lamina, stems, or a combination thereof (¶10).
Regarding claim 21, Beeson discloses the method of claim 1 as discussed above.  Beeson further discloses wherein the tobacco material comprises Rustica stems (¶10, ¶23).
Regarding claim 22, Beeson discloses the method of claim 1 as discussed above.  Beeson further discloses wherein the tobacco material comprises at least 90% by weight roots, stalks, or a combination thereof (¶29).  Beeson teaches the tobacco plant can be harvested and virtually all of the plant can be used or pieces of the plant can be separated (¶26 - ¶28).  In one example the tobacco is solely sun-cured Rustica stems (¶29).  Solely stems is at least about 90% by weight; it is 100%.  A stem is considered to be a stalk.  See https://www.merriam-webster.com/dictionary/stalk.  
Regarding claim 25, Beeson discloses the method of claim 1 as discussed above.  Beeson further discloses incorporating the whitened tobacco material within a smokeless tobacco product (abstract, ¶13, ¶14).
Regarding claim 26, Beeson discloses the method of claim 1 as discussed above.  Beeson further discloses wherein the smokeless tobacco product further comprises one or more additional components selected from the group consisting of flavorants, fillers, binders, pH adjusters, buffering agents, colorants, disintegration aids, antioxidants, humectants, and preservatives (¶13, ¶15).
Regarding claim 27, Beeson discloses a smokeless tobacco product incorporating the whitened tobacco material prepared according to the method of claim 1 for the reasons discussed with regard to claim 1 and claim 25.  Claim 27 is merely a product that is produced by the recited processes of claims 1 and 25.
Regarding claim 28, Beeson discloses the smokeless tobacco product of claim 27 as discussed above. Beeson further discloses the product comprising a water-permeable pouch containing the whitened tobacco material (¶15).
Regarding claim 29, Beeson discloses the smokeless tobacco product of claim 27 as discussed above. Beeson further discloses the product further comprising one or more additional components selected from the group consisting of flavorants, fillers, binders, pH adjusters, buffering agents, colorants, disintegration aids, antioxidants, humectants, and preservatives (¶13, ¶15).

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over modified Beeson as applied to claim 1 above and as evidenced by “Particle Size – US Sieve Series and Tyler Mesh Size Equivalents” (hereinafter AZoM).
Regarding claim 2, modified Beeson discloses the method of claim 1 as discussed above.  Beeson further discloses milling the tobacco material such that the milled tobacco material is able to pass through a screen of 18 U S. sieve size (¶31).  Beeson discloses passing the milled tobacco through an 18 or 16 Tyler mesh.  According to AZoM an 18 U.S. sieve size has a sieve size opening of 1.00 mm.  Tyler mesh 16 is a direct equivalent with an opening of is 1.00 mm.  
Regarding claim 16, modified Beeson discloses the method of claim 1 as discussed above.  Beeson further discloses milling the whitened tobacco material following step (iv) to a size in the range of approximately 5 mm to about 0.1 mm (¶31).  As discussed with respect to claim 2 above, any material that passes through an 18 US sieve size or 16 Tyler mesh will have a size of 1.00 mm.  This is a characteristic of any product that has passed through an 18 US Sieve mesh size and/or Tyler equivalent mesh as the sieve size opening on such a mesh screen is 1.04 mm nominally.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over modified Beeson as applied to claim 1 above, and further in view of  US Patent App 20050241657-A1 (hereinafter Mua '657).
Regarding claim 9, modified Beeson discloses the method of claim 1 as discussed above.  Modified Beeson does not explicitly disclose the method further comprising dewatering the tobacco material using at least one of a screw press and a basket centrifuge following steps (i), (ii) and/or step (iii).
Mua ‘657 teaches a process for removing nitrogen containing compounds from tobacco.  The process involved mixing the tobacco solids and extracting them in an aqueous solution 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beeson to add further comprising dewatering the tobacco material using at least one of a screw press and a basket centrifuge following steps (i), (ii) and/or step (iii) as taught in Mua ‘657.  A person of skill in the art desiring to dewater a product would optionally use a basket centrifuge to remove excess water from a product.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over modified Beeson as applied to claim 1 above, and further in view of  US Patent US 6221209 B1 (hereinafter Desprez). 
Regarding claim 11, modified Beeson discloses the method of claim 1 as discussed above.  Modified Beeson does not explicitly disclose the method wherein the bleaching step (iii) further comprises treatment with one or more stabilizers in addition to an oxidizing agent.
Desprez teaches a process for bleaching a chemical paper pulp (abstract).  Desprez teaches bleaching the paper pulp with hydrogen peroxide in the presence of a stabilizing agent (Col. 1, lines 58-62).  Desprez teaches examples (Cols. 7-8).  Examples 1R is a bleaching without stabilizers which results in an ISO brightness of 85.2.  Example 3 is a bleaching including a stabilizer which results in an ISO brightness of 89.5.   Desprez concludes that the inclusion of a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beeson to add wherein the bleaching step (iii) further comprises treatment with one or more stabilizers in addition to an oxidizing agent as taught in Desprez.  A person of ordinary skill in the art desiring to improve ISO brightness would obviously include stabilizers in a bleaching process.  Desprez is bleaching pulp with hydrogen peroxide as a bleaching agent.  Hydrogen peroxide is the same bleaching agent used in the instant application.  A person of ordinary skill in the art would obviously add the stabilizers taught in Desprez because doing so improved the ISO brightness of the resultant pulp.  
Regarding claim 12, modified Beeson discloses the method of claim 11 as discussed above.  Desprez further discloses the method wherein the stabilizers are selected from the group consisting of magnesium sulfate, sodium silicate, and combinations thereof.
Desprez teaches a process for bleaching a chemical paper pulp (abstract).  Desprez teaches bleaching the paper pulp with hydrogen peroxide in the presence of a stabilizing agent (Col. 1, lines 58-62). Desprez teaches the stabilizer can be sodium silicate (Claim 5, Col. 2, lines 50-51).  Desprez also teaches that the stabilizer can be a magnesium salt (Col. 2, lines 48-50).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beeson to wherein the stabilizers are selected from the group consisting of magnesium sulfate, sodium silicate, and combinations thereof as taught in Desprez.  A person of ordinary skill in the art desiring to improve ISO .    

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over modified Beeson as applied to claim 1 above, and further in view of  US Patent App 20050034737-A1 (hereinafter Kunz).
Regarding claim 17, modified Beeson discloses the method of claim 1 as discussed above.  Modified Beeson does not explicitly disclose the wherein the aqueous solution used to extract the tobacco material in step (i) comprises a chelating agent.
Kunz teaches a treatment of tobacco with chelating agents.  These chelating agents are applied during aqueous treatment of the tobacco just after harvesting (¶10, Claim 1).  Kunz teaches that, “The National Council of Radiation Protection and several scientific papers report that Pb-210 and Po-210 have been detected in tobacco and cigarette smoke,” (¶2).  Kunz teaches that the use of chelating agents is added to food products to retard decay and discoloration (¶4).  Chelating is used to reduce the concentration of Pb210 and Po210 (Abstract).  Kunz teaches that chelating tobacco products can bind metals thereby retarding decay and discoloration and enhancing flavor (¶4).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beeson to add wherein the aqueous solution used to extract the tobacco material in step (i) comprises a chelating agent as taught in Kunz.  Doing so would have bound any metals present thereby retarding decay and enhancing flavor.  A person of ordinary skill in the art desiring add a chelating agent to the 
Regarding claim 18, modified Beeson in view of Kunz discloses the method of claim 17.  Kunz further discloses wherein the chelating agent comprises one or more of EDTA and DTPA.
Kunz teaches that the chelating agent can be EDTA (¶7, ¶10, ¶11, ¶15, Claim 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beeson to add wherein the chelating agent comprises one or more of EDTA and DTPA as taught in Kunz.  A person of ordinary skill in the art would optionally choose EDTA as it is an available and known chelating agent.
Response to Arguments
Applicant's arguments filed November 11, 2021 have been fully considered but they are not persuasive.
Applicant has amended claim 1 to include limitations previously recited in Claims 23 and 24.  However as detailed above, Byrd discloses the ISO brightness of the instant application (See Byrd ¶99).  Further Byrd discloses mixing wood pulp prior to bleaching as dictated by economics (See Byrd ¶58 and ¶113-114).  In addition, Mua ‘626 teaches using wood pulping methods including the use of microcrystalline cellulose derived from wood to be used as a filler and added prior to additional treatment steps (¶16)
Applicant argues, “However, when reading Beeson in its entirety, Applicant submits that it is obvious that paragraph [0059] is discussing a bleaching operation of a tobacco pulp, not a step of treating a tobacco solids material to actually form a tobacco pulp. However the method of Beeson starts with tobacco material, extracts the tobacco material in an aqueous extraction, and then performing a caustic wash on the resulting solids (figure 2, [0017], [0024] and [0059]).  While the reference calls the remaining solids from the aqueous extract “pulp” it is clear that the material is tobacco material that is then further processed to give a whitened tobacco pulp.  Merely calling the solids a pulp one step sooner than Applicant does not change the fact that the material is a tobacco material that is further processed to give a pulp.  Both Applicant and Beeson perform an aqueous extraction on tobacco material followed by a caustic wash.  Applicant has pointed to no difference in the two processes or highlighted any physical or property difference between the two extracted solids.  Clearly the extracted material of Beeson and Applicant is the same material (as currently claimed) at this stage of processing regardless of what one choses to call it.
Applicant further argues, “Mua is non-analogous art and would not be relied on in an obviousness rejection of the presently claimed method as alleged.”
In response to applicant's argument that Mua ‘626 is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, applicant’s invention is, “products made or derived from tobacco, or that otherwise incorporate tobacco, and are for human consumption” See Field of the Invention.  The Mua '626 disclosure is clearly a product made or derived from tobacco (Abstract).  Mua ‘626 teaches a smokeable tobacco substitute filler.  This .
Applicant argues, “With regard to Byrd, the Office refers to paragraphs [0113] and [0114] of Byrd as purportedly teaching the use of wood pulp found in recon material and that the wood pulp is added prior to the bleaching step. Applicant disagrees with the characterization of Byrd. The cited paragraphs of Byrd actually disclose that ‘production of microcrystalline cellulose from tobacco presents challenges as compared to the procedures employed to produce microcrystalline cellulose from wood pulp.’ There is nothing in Byrd which actually teaches or suggests mixing a tobacco solids material with a wood pulp prior to pulping. Instead, the mention of wood pulp in Byrd is merely used for comparative purposes to the methods disclosed in Byrd, which are applicable to tobacco materials. For at least this reason, Applicant submits that the pending claims are patentable over the purported combination of Beeson and Byrd.”
Byrd teaches several examples starting in ¶105 and continuing through ¶153.   Beginning with the experimental section Byrd teaches that all experiments can be conducted where tobacco inputs include stalks, reconstituted tobacco, and whole-plant biomass (¶106).  The recon material and biomass can be woody in nature and is purified with bleaching stages to purify the wood pulps (¶108).   
Applicant argues, “Desprez is non-analogous art and would not be relied on in an obviousness rejection as alleged.”
In response to applicant's argument that Desprez is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, applicant’s invention is, “preparing a whitened tobacco” and "bleaching the tobacco pulp” See instant application ¶8.  The Desprez disclosure is clearly concerned with bleaching a pulp to a specific ISO brightness.  A person of ordinary skill in the art would obviously contemplate the disclosure of Desprez because it is directed to bleaching pulp to a specific brightness.   
Applicant repeats the argument, “[T]/hat Kunz is non-analogous art,” and “There is nothing in the cited portion of Kunz, or anywhere else in the reference, which teaches or suggests the use of or the effectiveness of the presently claimed chelating agents in a tobacco whitening process.”
In response to applicant's argument that Kunz is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See /n re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, applicant’s invention is, “products made or derived from tobacco, or that otherwise incorporate tobacco, and are for human consumption” See Field of the Invention. The Kunz disclosure is clearly a product made or derived from tobacco (Abstract). A person of ordinary skill in the art would obviously contemplate the disclosure of Kunz since Kunz is directed to the preparation of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747